Case 19-27226-JNP     Doc 21     Filed 10/28/19 Entered 10/28/19 10:44:10            Desc Main
                                 Document     Page 1 of 2


       OFFICE OF THE CHAPTER 13 STANDING TRUSTEE
       Jennifer R. Gorchow, Esquire
       Cherry Tree Corporate Center
       535 Route 38, Suite 580
       Cherry Hill, NJ 08002


                              UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF NEW JERSEY
                                           (Camden)



                                                           Proceedings in Chapter 13
        IN RE: CHRISTOPHER J. GALLOWAY,
                                                           Case No. 19-27226 (JNP)
                                          Debtor(s).
                                                           OBJECTION TO CONFIRMATION
                                                           OF PLAN


              Jennifer R. Gorchow, attorney for Isabel C. Balboa, Chapter 13 Standing Trustee,

       hereby objects to confirmation of the plan proposed by Debtor, Christopher J. Galloway, in

       the above-referenced matter.

              Debtor reported on their Schedule B that he owns the following three (3) vehicles: one

       (1) 2000 Honda Accord Ex, one (1) 2005 Honda Accord Ex, and a 2014 Harley Davidson

       Switchback. Debtor is married, but Debtor’s Spouse is listed as disabled on Schedule I.

              Debtor’s September 6, 2019 Chapter 13 Plan (Doc. No. 2) proposes to cramdown (2)

       of the three (3) vehicles in the amounts of $3,932.95 to TitleMax of Delaware for the 2005

       Honda Accord Ex and $13,310.08 to Harley Davidson Financial for the 2014 Harley

       Davidson Switchback. To date, TitleMax of Delaware, Inc. has filed a proof of claim (Claim

       No. 6-1). TitleMax of Delaware’s proof of claim lists the secured total debt amount at

       $3,749.35. Harley Davidson Credit Corp. has filed a proof of claim listing the total secured

       amount at $18,803.65 (Claim No. 4-1). The plan proposes to pay nothing to the general
Case 19-27226-JNP        Doc 21    Filed 10/28/19 Entered 10/28/19 10:44:10             Desc Main
                                   Document     Page 2 of 2


       unsecured creditors. Debtor has reported $22,366.00 in general unsecured debt on

       Schedule E/F.

                 11 U.S.C. § 1325(b)(1)(B) provides that if the trustee objects to confirmation of the

       plan, the Court may not confirm the plan unless the plan commits all of the debtor’s projected

       disposable income over the term of the plan to make payments to the unsecured creditors.

       By paying the debt of one (1) vehicle and one (1) motorcycle, Debtor seeks to avoid any

       payment to the unsecured creditors. Therefore, the Trustee submits that the plan is not

       proposed in good faith, as required by 11 U.S.C. § 1325(a)(3).

                 Accordingly, the Trustee respectfully submits that confirmation of the plan should be

       denied.

                                                              Respectfully submitted,



       Dated: October 28, 2019                                /s/ Jennifer R. Gorchow, Esquire
                                                              Jennifer R. Gorchow
                                                              Attorney for Isabel C. Balboa,
                                                              Chapter 13 Standing Trustee
